  Case 19-05036        Doc 23      Filed 03/19/20 Entered 03/19/20 13:30:26      Desc Main
                                    Document     Page 1 of 10




SIGNED THIS 19th day of March, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                                 UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                        LYNCHBURG DIVISION

          IN RE:

          APRIL DAWN LONG,                                   Case No. 14-50317
          et al.,
             Debtor(s).                                     Chapter 13

          Jointly Administered                              Judge Rebecca B. Connelly




          HERBERT L. BESKIN,
          STANDING CH. 13 TRUSTEE,
                        PLAINTIFF

                                                             Adv. Proc. No. 19-05036
                              V.

          MILLER LAW GROUP PC AND
          LARRY LYNN MILLER,
                      DEFENDANTS.




                       _________________________________________________

                                            ORDER
                      __________________________________________________



        These cases came before the Court, in the adversary proceedings filed by Herbert L.

Beskin, the Standing Chapter 13 Trustee, against Larry Lynn Miller and Miller Law Group PC,



                                               1
 Case 19-05036        Doc 23     Filed 03/19/20 Entered 03/19/20 13:30:26            Desc Main
                                  Document     Page 2 of 10




and the motion filed by the United States Trustee in Case No. 19-62361 against those same

Defendants, all of which have been procedurally consolidated under the consolidated case

number set forth in the above caption (together, the “Consolidated Cases”), upon the joint

motion of the Plaintiff and Movant (the “Motion”) for the entry of an Order approving the terms of

a settlement reached among them and Larry Lynn Miller and Miller Law Group PC. The Motion

has not been contested by Defendants, as evidenced by the endorsement of their respective

counsel below. Upon review of the Motion and the written agreement of the parties setting forth

the terms of the proposed settlement, attached to the Motion as an exhibit (the “Agreement”),

and notice having been provided by counsel for the Plaintiffs to all parties in interest whose

cases are involved, and there having been no objections timely filed or made to the relief

requested in the Motion, the Court finds as follows:

       A. The notice of the Motion provided to the debtors in the Consolidated Cases

constitutes adequate notice and opportunity for hearing under Bankruptcy Rule 9019 as to each

of the Consolidated Cases.

       B. There has been no timely objection filed or made to the relief sought in Motion.

       C. The provisions set forth in the Motion and the Agreement provide an appropriate and

complete resolution of all claims and matters in controversy.

It is accordingly

                                          ORDERED

as follows:

       1. The provisions of the Agreement, a copy of which is attached to this Order and by

reference made a part of this Order, are approved in all respects and shall bind Larry Lynn

Miller, Miller Law Group PC and the Movants.

       2. This Order constitutes a dispositive resolution of the matters set forth in the

Consolidated Cases.




                                                 2
 Case 19-05036        Doc 23      Filed 03/19/20 Entered 03/19/20 13:30:26          Desc Main
                                   Document     Page 3 of 10




       3. This Court shall retain jurisdiction of the Consolidated Cases for the purpose of

interpreting and enforcing the provisions of the Agreement.

       A copy of this Order shall be mailed to all Debtors in the Consolidated Cases.

                                         ***End of Order***


WE REQUEST AND CONSENT TO THIS ORDER:



/S/ Steven Shareff (via e-mail authorization)
Counsel for Larry Lynn Miller


/S/ Larry Lynn Miller (via written authorization)
Counsel for Miller Law Group PC


/S/ Dale A. Davenport
Counsel for Herbert L. Beskin,
Standing Chapter 13 Trustee


/S/ Margaret K. Garber (via e-mail authorization)
Counsel for the United States Trustee




                                                    3
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                          Document     Page 4 of 10
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                          Document     Page 5 of 10
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                          Document     Page 6 of 10
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                          Document     Page 7 of 10
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                          Document     Page 8 of 10
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                          Document     Page 9 of 10
Case 19-05036   Doc 23   Filed 03/19/20 Entered 03/19/20 13:30:26   Desc Main
                         Document      Page 10 of 10
